DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on October 03, 2022 was filed after the mailing date of the claim on May 09, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No US 11363341 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-20 are anticipated by1-14 of U.S. Patent No US 11363341 B2. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-7, 9, 11-12 and 18-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Stoner et al. US 2018/0108266 A1 (Hereinafter “Stoner”).



Regarding Claim 1, Stoner discloses a method for interactions in a live broadcast room, applied to an anchor client (see Abstract: methods for conducting a media-based interaction between a host user and a plurality of audience users), comprising: 
in response to an opening operation for a question interaction function in the live broadcast room (see paragraph [0044]: Prior to initiation of the interactive media session and/or while the session is being conducted, the audience users can, through their respective client devices 315A-315E, submit questions or comments to be answered or addressed by the host user during the media session. These questions or comments can be accumulated and presented to the host user through an interface provided by the interactive media service through the host user's client device 310 to the host user.), displaying a question panel interface in a first display area of the live broadcast room, wherein the question panel interface comprises a display card for each piece of question information and each display card comprises an answer control and an end control (see paragraph [0046]: the interactive media service 305 can execute one or more applications or can otherwise comprise one or more modules or components, for handling questions submitted by the audience users and conducting the media session including streaming the answers provided by the host user, recording those answers, and making the recorded media available to the audience users. For example, the interactive media service 305 can execute one or more applications comprising a question handling module 320.); and 
in response to a triggering operation on the answer control of a target display card, displaying the target display card on top of remaining display cards on the question panel interface (see paragraph [0046]: the interactive media service 305 can execute one or more applications or can otherwise comprise one or more modules or components, for handling questions submitted by the audience users and conducting the media session including streaming the answers provided by the host user, recording those answers, and making the recorded media available to the audience users), and 	replacing the answer control of the target display card with the end control (see paragraph [0070] “Next” button 740 that the host might use to advance the session to the next question in the queue after the answer to the current question 730 is complete, and an “End Stream” button 745 that the host might use to terminate the media session.)  

Regarding Claim 2, Stoner further discloses wherein displaying a panel control in a second display area of the live broadcast room, wherein the panel control is generated based on a number of pieces of question information obtained from a server (see paragraphs [0048] and [0051]); and in response to a triggering operation on the panel control, displaying the question panel interface in the first display area of the live broadcast room (see paragraph [0071]).  

 	Regarding Claim 3, Stoner further discloses wherein generating the display card for each piece of question information based on text content of each piece of question information and a preset display template, wherein the display template is configured to define a display format of the text content of question information, and the display card includes the text content of question information in the display format (see paragraph [0071]); and displaying the display card for each piece of question information on the question panel interface (see paragraph [0071]).  
 
Regarding Claim 4, Stoner further discloses wherein in response to the triggering operation on the answer control of the target display card, the method further comprises: updating a state of target question information corresponding to the target display card to an answering state (see paragraph [0068]).  

	Regarding Claim 5, Stoner further discloses in response to a triggering operation on the end control of the target display card, updating a state of the target question information to a closed state, and removing the target display card from the question panel interface (see paragraph [0068]).  


Regarding Claim 6, Stoner further discloses sending the answering state of the target question information to the server, wherein the server sends the answering state of the target question information to all audience clients where the live broadcast room is watched, so that all the audiences clients where the live broadcast room is watched find the target question information from a question list, and displaying the target question information on top of the question list (see paragraph [0046]).  

Regarding Claim 7, Stoner further discloses obtaining an interaction parameter value corresponding to each piece of question information from a server; and adjusting a position of each piece of question information in the first display area based on the interaction parameter value corresponding to each piece of question information (see paragraph [0070]).  
 Regarding Claim 9, Stoner further discloses wherein a question form of the question interaction function includes any one or more of a text question form, a voice question form and a video question form (see paragraph [0071]).  
	Regarding Claim 11, Stoner further discloses in response to receiving pieces of question information from an audience client, displaying a top one from the pieces of question information in the display card on the question panel interface  (see paragraph [0071]).  

Regarding Claim 12, the claim is being analyzed with respect to claim 1.

Regarding Claim 17, the claim is being analyzed with respect to claim 1.

Regarding Claim 18, the claim is being analyzed with respect to claim 6.

Regarding Claim 19, the claim is being analyzed with respect to claim 7.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stoner et al. US 2018/0108266 A1 (Hereinafter “Stoner”) in view of  Marlow et al. US 2018/0359530 A1 (Hereinafter “Marlow”).

	Regarding Claim 8, Stoner discloses the method as discussed in the rejection of claim 1. 
	Stoner fails to disclose:
wherein the interaction parameter value comprises a number of thumbs-up; and adjusting the position of the question information in the first display area comprises: adjusting the position of the question information in the first display area based on a descending order of the numbers of thumbs-up corresponding to respective pieces of question information.  
In analogous art, Marlow discloses:
wherein the interaction parameter value comprises a number of thumbs-up; and adjusting the position of the question information in the first display area comprises: adjusting the position of the question information in the first display area based on a descending order of the numbers of thumbs-up corresponding to respective pieces of question information (see paragraph [0092]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoner with the teaching as taught by Marlow in order to provide tools for live video streaming allow the remote audience to communicate with the presenter, thereby increases in delayed response times and unanswered questions by the presenter. 
	
	Regarding Claim 10, Stoner discloses the method as discussed in the rejection of claim 1. 
	Stoner fails to disclose:
2PIDE200057USstarting timing the live broadcast room being non-subjectively closed; and sending an obtaining request to the server when a time period from non-subjectively closing the live broadcast room to reopening the live broadcast room is less than a target threshold, wherein the obtaining request is configured to instruct the server to send remaining unanswered question information for the live broadcast room to the anchor client.   
In analogous art, Marlow discloses:
2PIDE200057USstarting timing the live broadcast room being non-subjectively closed; and sending an obtaining request to the server when a time period from non-subjectively closing the live broadcast room to reopening the live broadcast room is less than a target threshold, wherein the obtaining request is configured to instruct the server to send remaining unanswered question information for the live broadcast room to the anchor client (see paragraphs [0071-0072] and [0090]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoner with the teaching as taught by Marlow in order to provide tools for live video streaming allow the remote audience to communicate with the presenter, thereby increases in delayed response times and unanswered questions by the presenter. 

 	Regarding Claim 20, Stoner discloses the method as discussed in the rejection of claim 16. 
	Stoner fails to disclose:
2PIDE200057US  	wherein the processor is further configured to: start timing in response to the live broadcast room being non-subjectively closed; and send a question information obtaining request to the server when a time period from non-subjectively closing the live broadcast room to reopening the live broadcast room is less than a target threshold, wherein the question information obtaining request is configured to instruct the server to send remaining unanswered question information for the live broadcast room to the anchor client.
In analogous art, Marlow discloses:
2PIDE200057US 	wherein the processor is further configured to: start timing in response to the live broadcast room being non-subjectively closed; and send a question information obtaining request to the server when a time period from non-subjectively closing the live broadcast room to reopening the live broadcast room is less than a target threshold, wherein the question information obtaining request is configured to instruct the server to send remaining unanswered question information for the live broadcast room to the anchor client (see paragraphs [0071-0072] and [0090]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Stoner with the teaching as taught by Marlow in order to provide tools for live video streaming allow the remote audience to communicate with the presenter, thereby increases in delayed response times and unanswered questions by the presenter. 

	Allowable Subject Matter
10.	Claims 13-16 are objected to as being dependent upon a rejected base claim, 

but would be allowable if rewritten in independent form including all of the limitations of 

the base claim and any intervening claims.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T/Examiner, Art Unit 2424     
                                                                                                                                                                                                   /ALAZAR TILAHUN/Examiner, Art Unit 2424